WHEELER, District Judge.
If tbe plaintiff’s patent, No. 408,416, dated August 6, 1889, for a floral letter or design, was for tbe letter merely, consisting of tbe foundation, covered with flowers, as described, it would be anticipated, and void. But it is for sucb letters in combination with the boles and picks for bolding them in position on large floral pieces. This combination seems to be new, and quite useful. It did not involve great invention; but great*365ness is not required for patentability. It seems to be sufficient for ihafc.
The defendant’s letters have not holes through the foundation for attaching the picks to them, hut have the picks at the edges of, and over, the foundation, attaching them to it in a manner equivalent to that. This does not apirear to he a successful evasion’of the patent. He seems to have taken the substance of the plaintiff’s invention.
Let a decree be entered for the plaintiff.